Citation Nr: 0506416	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  99-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fatigue, headaches, 
memory loss, sleeplessness, night sweats, major depressive 
disorder, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder, a left knee disorder, an arthritic 
disorder, gastroesophageal reflux disease, and a testicular 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen previously denied claims of entitlement to service 
connection for a back disorder and a right knee disorder.  

(The issue of whether the appellant timely appealed the 
denial of his claim of entitlement to service connection for 
post-traumatic stress disorder is the subject of a separate 
decision.)  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1983 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1998 and December 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In these determinations, the 
RO denied the appellant's claims of entitlement to service 
connection for fatigue, headaches, memory loss, 
sleeplessness, night sweats, major depressive disorder, 
claimed as due to an undiagnosed illness; and for a bilateral 
shoulder disorder, a left knee disorder, and arthritic 
disorder, gastroesophageal reflux disease (GERD), and a 
testicular disorder.  The RO also denied the appellant's 
application to reopen previously denied claims of entitlement 
to service connection for a back disorder and a right knee 
disorder.  The appellant disagreed with and perfected appeals 
from all these issues, and this appeal ensued.  

In July 2004, the appellant testified at a hearing before a 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record and reveals 
the appellant chose to present testimony solely as to his 
claimed post-traumatic stress disorder, which is the subject 
of a separate decision.  He did not present testimony at that 
hearing as to the issues involved in this decision.  

This case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2004).  


FINDINGS OF FACT

1.  Fatigue, headaches, memory loss, sleeplessness, night 
sweats, major depressive disorder, are not manifestations of 
undiagnosed illness.  

2.  The evidence does not include competent medical evidence 
of a current bilateral shoulder disorder, a left knee 
disorder, an arthritic disorder, GERD, or a testicular 
disorder.  

3.  The RO denied the claims of entitlement to service 
connection for a low back disorder and a right knee disorder 
in an unappealed August 1992 rating decision.  

4.  The evidence received since August 1992 concerning the 
claims of entitlement to service connection for a low back 
disorder and a right knee disorder is cumulative and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  Fatigue, headaches, memory loss, sleeplessness, night 
sweats, major depressive disorder, were not incurred in or 
aggravated during active service in Southwest Asia.  
38 U.S.C.A. § 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).  

2.  A bilateral shoulder disorder, a left knee disorder, an 
arthritic disorder, GERD, and a testicular disorder were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

3.  The August 1992 rating decision that denied the claims of 
service connection for a low back disorder and a right knee 
disorder is final.  38 U.S.C.A. § 7104(a) and (b) (West 
2002); 38 C.F.R. § 3.160(d) (2004).  

4.  New and material evidence has not been received, and the 
claims for service connection for a low back disorder and a 
right knee disorder are not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The law addresses the notification and 
assistance requirements of VA in the context of claims for 
benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The appellant's claims were received in January 1998, and 
there are no issues as to provisions of forms or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  In this case, 
the initial AOJ decision was made in November 1998, and thus 
before November 9, 2000, the date the VCAA was enacted.  
However, the Board finds any defect with respect to the VCAA 
notice requirements, including timing, in this case to be 
harmless error for the reasons specified below.  

After the appellant filed his claims, the RO sent him 
February 1998 letters informing him of the adjudicatory 
process, of the information and evidence necessary to 
substantiate the claims, and how to enter such evidence into 
the claims file.  After rendering the November 1998 and 
December 1999 rating decisions, the RO sent the appellant 
December 1998 and December 1999 letters informing him of the 
evidence considered in that decision.  After the appellant 
disagreed with the RO's actions, the RO sent the appellant 
January 1999 and August 2001 statements of the case, which 
informed him of the evidence of record, the legal criteria 
for evaluating the claims, and the analysis employed by the 
RO in rendering its decision.  By implication, these 
documents informed the appellant of the evidence needed to 
substantiate the claims.  The RO also sent the appellant 
letters in February 1999, March 2000, November 2001 that 
informed him of the information and evidence necessary to 
substantiate the claims.   By an October 2003 letter, the RO 
informed the appellant of a requested hearing; a transcript 
of the October 2003 hearing is of record.  After review of 
this testimony and consideration of the evidence, the RO 
issued in December 2003 a supplemental statement of the case, 
which listed the evidence considered, the criteria for 
evaluating the claims, and the reasoning for the actions 
taken.  By a letter in May 2004, the RO informed the veteran 
the case was being referred to the Board for appellate 
consideration.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, statements from the appellant, and 
documents received on multiple occasions from the appellant 
and his representative.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA examinations in March 
1998.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Service Connection for Undiagnosed Illnesses Manifested 
by 
Fatigue, Headaches, Memory Loss, Sleeplessness, Night Sweats, 
and Major Depressive Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: Became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2004).  

For purposes of this section, a "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following): 

?	An undiagnosed illness; 
?	The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  Chronic fatigue syndrome; 
Fibromyalgia; Irritable bowel syndrome; or any other 
illness determined by the Secretary to be a medically 
unexplained chronic multisymptom illness; or
?	Any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-
connection.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2) 
(2004).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue; (2) 
Signs or symptoms involving skin; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurologic signs or symptoms; 
(7) Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or lower); 
(9) Sleep disturbances; (10) Gastrointestinal signs or 
symptoms; (11) Cardiovascular signs or symptoms; (12) 
Abnormal weight loss; (13) Menstrual disorders.  38 C.F.R. 
§ 3.317(b) (2004).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2004).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3) 
(2004).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2004).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d) (2004).  The appellant's service 
separation document shows he served in Southwest Asia from 
October 1990 to April 1991 and that he received the Southwest 
Asia Service Medal and the Kuwaiti Liberation Medal.  This 
service defines him as a "Persian Gulf veteran".  

As noted above, section 3.317 has recently been amended.  The 
language above is that effective from June 10, 2003.  Prior 
to that date, the only difference between the above language 
and the earlier language was that the new term "qualifying 
chronic disability" was inserted for "objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs and 
symptoms such as those listed . . . ."  See 38 C.F.R. 
§ 3.317 (1995 to 2002).  

VA clinical records beginning around November 1997 showed 
treatment of PTSD and for anxiety disorder with depressed 
mood.  VA clinical records through November 2003 showed 
similar findings.  As noted above, the claim of service 
connection for PTSD is dismissed and can play no part in this 
claim for compensation of an undiagnosed illness.  The 
treatment records relevant to psychiatric symptomatology 
included assessments of anxiety and depression.  The VA 
psychiatric examination in March 1998 included a diagnosis of 
recurrent and chronic major depressive disorder.  In other 
words, the record includes psychiatric diagnoses that 
preclude compensation for symptomatology as an undiagnosed 
illness.  

The VA clinical records reveal indications of the appellant 
feeling fatigued, as well as complaints of headaches, 
insomnia, memory loss, and night sweats.  None of the 
treatment records reveal a firm diagnosis associated with 
these complaints.  The VA examination in March 1998 diagnosed 
tension headaches, though objectively and functionally the 
appellant was normal and there was no long-term sequelae 
anticipated from these headaches.  Despite the appellant's 
complaints of fatigue on a daily basis, the examiner found no 
evidence of fatigue.  The examiner reported night sweats and 
insomnia as related to nightmares from his PTSD diagnoses.  

These findings are consistent with the November 1997 letter 
sent by a VA environmental physician, who informed the 
appellant than a Persian Gulf examination that month 
indicated no detectable medical problems and that he had no 
reason to be concerned about any adverse health effects from 
his service in Southwest Asia.  The March 1998 examinations 
revealed an appropriate psychiatric diagnosis and a diagnosis 
of tension headaches, no findings as to fatigue, and insomnia 
and night sweats secondary to PTSD.  In short, these 
disorders are not manifestations of undiagnosed illnesses.  
The preponderance of the evidence is against the claims.  

III.  Service Connection for a Bilateral Shoulder Disorder, 
a Left Knee Disorder, an Arthritic Disorder, GERD, and a 
Testicular Disorder

As noted above, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  In addition, 
a veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as arthritis - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2004).  

VA clinical records from November 1997 to April 1998 showed 
treatment of what was termed irritable bowel syndrome, peptic 
ulcer disease, stomach pain, and gastric dysmotility.  VA 
clinical records through November 2003 showed findings of 
peptic ulcer disease, irritable bowel syndrome, duodenal 
ulcer, and chronic abdominal pain.  At his VA examination in 
March 1998, the appellant provided a history to the examiner 
consistent with these clinical records.  Moreover, the 
examiner had access to the claims file.  Nonetheless, the 
examiner indicated the x-rays revealed no abnormalities of 
the shoulders and left knee, no indication of arthritis, 
normal testes without tenderness, and no indication of reflux 
disease (which was consistent with a normal March 1995 upper 
gastrointestinal series).  

In short, the preponderance of the evidence - based on 
examination, consultation of the claims file, and expert 
medical opinion - indicates the appellant does not have 
current diagnoses of a bilateral shoulder disorder, a left 
knee disorder, an arthritic disorder, GERD, or a testicle 
disorder.  In the absence of such current diagnoses, the 
initial element of the service-connection claims must fail.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a bilateral shoulder disorder, a left knee 
disorder, an arthritic disorder, GERD, or a testicle 
disorder.  

IV.  Whether to Reopen Previously Denied Claims
of Service Connection for Back and Right Knee Disorders

By a rating decision in August 1992, the RO denied the 
appellant's claims of entitlement to service connection for a 
back disorder and a right knee disorder.  The RO concluded 
the back disorder was spina bifida occulta, a congenital 
birth defect for which service connection could not be 
established.  It also determined that the right knee injury 
the appellant sustained in service had been acute and 
transitory without chronic residuals.  These conclusions were 
based on the service medical records showing spina bifida 
occulta, a contusion following a fall from a truck, and a 
separation examination in 1992 negative for low back or right 
knee symptomatology.  The RO notified the appellant of this 
action by letter dated August 20, 1992.  Rating decisions are 
final when the RO notifies the appellant of the determination 
by letter, unless the appellant files a notice of 
disagreement within one year of the date of that letter.  The 
appellant did not express disagreement with the rating action 
within one year of August 20, 1992.  The August 1992 rating 
action is therefore final, and final rating decisions may not 
be reopened in the absence of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claims.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claims will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2004).  The new regulatory definition, though, is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
This claim to reopen having been received prior to August 29, 
2001, the following regulation defines new and material 
evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1992 
rating decision is of concern for the purpose of reopening 
the claims.  The evidence is presumed credible for the 
purposes of reopening the claims unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The additional evidence received after August 1992 includes 
VA examination and treatment records, though the only 
evidence pertinent to the low back and right knee claims is 
the VA examination in March 1998.  That examination revealed 
diagnoses of low back syndrome and right knee arthralgia.  
The examiner noted that the appellant reported an insidious 
onset of low back pain in 1984 during service, indicated the 
appellant denied any history of injury to the low back, and 
noted the previous findings of spina bifida occulta.  In 
describing both diagnoses, the examiner remarked the low back 
and the right knee were objectively and functionally normal.  

The results of this examination are new in the sense that 
they were not before the RO decisionmakers in August 1992.  
However, these findings are essentially cumulative of those 
previously considered by the RO in its August 1992 rating 
decision.  Though there are diagnoses, the examiner's comment 
that the low back and right knee were objectively and 
functionally normal leaves only spina bifida occulta to 
account for the appellant's current disorders.  The evidence 
thus reveals no current symptomatic right knee disorder, and 
no current low back disorder other than the congenital spina 
bifida occulta.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
appellant has not submitted new and material evidence to 
reopen these previously denied claims.  


ORDER

Service connection for fatigue, headaches, memory loss, 
sleeplessness, night sweats, major depressive disorder, 
claimed as due to an undiagnosed illness, is denied.  

Service connection for a bilateral shoulder disorder, a left 
knee disorder, an arthritic disorder, GERD, and a testicular 
disorder is denied.   

The application to reopen the previously denied claims of 
entitlement to service connection for a low back disorder and 
a right knee disorder are denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


